Citation Nr: 0104217	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  94-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to February 
1973.  He also had additional periods of training, for two-
week periods, in February 1973, August 1973, May 1974, June 
1975, May and June 1976, and June 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disability.  By a May 1998 decision, the 
Board reopened the veteran's claim and remanded such to the 
RO for further development.  In March 2000, the Board, again, 
remanded the claim to the RO for further development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In April 1999, a substantial amount of medical evidence was 
added to the record.  The evidence includes new medical 
records (which had not previously been considered) from the 
veteran's stay at Holy Hill Hospital in March and April 1980.  
During this period of hospitalization, the veteran reported a 
prior history of psychiatric problems, including feelings of 
paranoia two years earlier.  He related he had seen Dr. D.B. 
for treatment of psychiatric symptoms beginning in July 1979.  
A review of the record does not reveal that any attempts were 
made to obtain treatment records from Dr. D.B.  The record 
also reveals that there may be other outstanding psychiatric 
treatment records from 1979 and possibly earlier, as many of 
the previous records requests were for treatment records 
dated from 1980 onward.  As such, the RO is hereby directed 
to locate any outstanding psychiatric treatment records since 
the veteran's service discharge.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

the veteran underwent a VA compensation examination in June 
1998, which addressed the etiology of his psychiatric 
disability.  However, the June 1998 examination did not take 
into consideration important medical records (discussed 
above) which were added to the record in 1999.  As such, this 
case must now be remanded so that the veteran may be afforded 
another VA examination.  This examination should take into 
account the veteran's entire psychiatric history, in order to 
better determine the nature and etiology of any psychiatric 
disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, this case is REMANDED for the following:




1.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

3.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for 
psychiatric problems since his service 
discharge, including but not limited to 
Dr. D.B. and the VA facility in Durham, 
North Carolina.  The RO should then 
contact the identified sources and obtain 
copies of the records, following the 
procedures of 38 C.F.R. § 3.159.

4.  Following the receipt of any 
outstanding medical records, the veteran 
should be scheduled for a psychiatric 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
It is essential that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:







a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  State the diagoses of all psychiatric 
disorders the veteran currently has and 
identify each disorder that is a 
personality disorder or psychosis?

c.  For each of the veteran's psychiatric 
disorders, state a medical opinion, based 
on the entire record, as to the time of 
onset of the disorder?

d.  Is it at least as likely as not that 
any of the veteran's psychiatric 
disabilities are the result of a disease 
or injury he had in military service?

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should adjudicate 
the veteran's claim of service connection 
for a psychiatric disability.  If the 
claim is not resolved to the satisfaction 
of the veteran, the RO should issue a 
supplemental statement of the case (SSOC) 
which contains a citation to the 
applicable laws and regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


